Citation Nr: 1039304	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-29 201	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral foot fungus.  

2.  Entitlement to service connection a low spine disability.

3.  Entitlement to service connection for a right wrist disorder.  

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for a heart disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1975. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Jurisdiction over the appeal current resides with the 
RO in Montgomery, Alabama.  

In April 2010, the Veteran and his wife testified at a hearing 
before the undersigned.  Following the personal hearing, the 
Veteran mailed the Board additional evidence in support of his 
claims.  This evidence was accompanied by a waiver of agency of 
original jurisdiction (AOJ) review.  Therefore, the Board need 
not remand the appeal for the AOJ to consider this evidence 
before adjudicating the appeal.  See 38 C.F.R. § 20.1304(c) 
(2009).  

The issues of service connection for a right wrist disorder, 
PTSD, and a heart disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is 
against a finding that bilateral foot fungus is related to 
service. 

2.  The preponderance of the competent and credible evidence is 
against a finding that a low spine disability is related to 
service or was caused or aggravated by a service connected 
disability. 


CONCLUSIONS OF LAW

1.  Bilateral foot fungus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  

2.  A low spine disability was not incurred in or aggravated by 
service or caused or aggravated by a service connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2005, prior to the May 2005 
rating decision, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims 
including notice of the laws and regulations governing direct and 
secondary service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  Moreover, in light of the 
Board's denial of the Veteran's claims, no disability rating or 
effective date will be assigned.  Thus, there can be no 
possibility of any prejudice to him under the holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) by not providing the 
Veteran with this information.  Furthermore, even if the above 
letter did not provided adequate 38 U.S.C.A. § 5103(a) notice, 
the Board finds that this notice problem does not constitute 
prejudicial error in this case because the record reflects that a 
reasonable person could be expected to understand what was needed 
to substantiate the claims after reading the above letter as well 
as the rating decision, the statement of the case, and 
supplemental statements of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available post-service treatment 
records have also been secured including the Veteran's records on 
file with the Social Security Administration (SSA).  

The Veteran has not been medically evaluated in conjunction with 
his claims.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA was not required to provide a medical examination when 
there is not credible evidence of an event, injury, or disease in 
service.  The Court held that the Board properly rejected the 
Veteran's lay testimony as being not credible.  In discussing the 
second prong of when VA is required to provide a medical 
examination under 38 C.F.R. § 3.159(c)(4)(i)(B), the Court noted 
that "[b]y contrast, the in-service event, injury, or disease 
prong does not qualify the quality of the evidence necessary to 
meet its threshold: the evidence must establish that there was a 
disease, injury, or event in service."  The Court further held 
that in all cases a "veteran's lay statements must be weighed 
against other evidence, including the absence of military records 
supporting the veteran's lay assertions."  As will be discussed 
below, the Board finds that the Veteran's, his wife's, and his 
representative's lay statements are not credible in establishing 
that he had bilateral foot fungus and low spine disability in 
service due to the fact that such documentation is not found in 
the record.  The Board also finds that these lay statements are 
not credible in establishing that his low spine disability was 
somehow caused or aggravated by his PTSD.  Thus, the Board finds 
that VA had no obligation to provide him with a VA examination in 
connection with these claims and VA's duties to notify and assist 
have been met.


Bilateral Foot Fungus

The Veteran essentially contends that he has a current bilateral 
foot fungus related to service.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b).

With respect to Hickson element (1), the post-service records 
show that the Veteran has been treated for an ankle rash (see 
treatment record dated in September 2005) and also chronic rash 
without specificity as to the affected area (see treatment record 
dated in January 2000).  Accordingly, Hickson element (1) has 
been established.

Moving to Hickson element (2), in-service incurrence of disease 
or injury, the Board notes that the Veteran's service treatment 
records are pertinently negative for any complaints, findings, or 
diagnosis of foot fungus.  

Accordingly, Hickson element (2) is therefore not met, and the 
claim fails on this basis alone.

In reaching this conclusion, the Board has considered the 
Veteran's, his wife's, and his representative's statements that 
the claimant first noticed symptoms while in service in 1974, he 
was given cream to treat the foot rash, and his current symptoms 
are the same that occurred in service.  In this regard, the 
Veteran is competent and credible to report on what he sees and 
feels.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (noting that the Board has been charged with 
the duty to assess the credibility and weight given to evidence).  
Moreover, his wife and representative are competent and credible 
to report on what they see.  Id.  However, upon review of the 
claims folder, the Board finds that the Veteran's, his wife's, 
and his representative's assertions that the claimant has had 
these problems in service are not credible.  In this regard, the 
Veteran's, his wife's, and his representative's assertions are 
contrary to what is found in the in-service medical records.  
Under these circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for the claimed disorder, 
than the Veteran's, his wife's, and his representative's claims.  
See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised).

For the sake of completeness, the Board will also briefly address 
element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 
92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (noting that the Board has the fundamental authority to 
decide in the alternative).

With respect to Hickson element (3), medical nexus, the Veteran 
has submitted no competent medical nexus opinion relating any 
current foot fungus directly to his military service, and none 
otherwise appears of record.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in service 
or an injury or disease incurred therein).  Therefore, the Board 
also finds that service connection is not warranted based on the 
initial documentation of the disability after service because the 
weight of the competent and credible evidence is against finding 
a causal association or link between the post-service disorder 
and an established injury, disease, or event of service origin.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, 
supra.

In reaching this conclusion the Board has once again not 
overlooked the Veteran's, his wife's, and his representative's 
assertions that the claimant's current skin disorder was caused 
by his military service.  However, the Board finds that the 
diagnosis of a chronic skin disorder requires special medical 
training and therefore the presence of the disorder is a 
determination "medical in nature" and not capable of lay 
observation.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that his 
skin disorder was caused by service are not credible.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 
404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998). 

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  However, as noted above, medical evidence of the 
Veteran's foot fungus was not noted until 2000, or 25 years after 
the Veteran left military service.  Moreover, the Board finds 
more competent and credible this negative medical evidence than 
any claim by the Veteran, his wife, or his representative that he 
had had current skin problems since service.  See Maxon, supra; 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra; see also Voerth v. West, 13 Vet. App. 117, 120-21 (1999) 
(finding that there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent).  Such evidence is lacking in this case.  Continuity 
of symptomatology after service has therefore not been 
demonstrated.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A Low Spine Disability

The Veteran contends his current spine disability is the result 
of wear and tear of military service.  It is also requested that 
the Veteran be afforded the benefit of the doubt. 


With respect to Hickson element (1), current records document his 
complaints, diagnoses, and treatment for a spine disability.  
Accordingly, Hickson element (1) has been established.

Moving to Hickson element (2), in-service incurrence of disease 
or injury, the Board notes that the Veteran's service treatment 
records are pertinently negative for any complaints, findings, or 
diagnosis of a low spine disability or an injury to the low 
spine.  

Accordingly, Hickson element (2) is therefore not met, and the 
claim fails on this basis alone.

In reaching this conclusion, the Board has considered the 
Veteran's, his wife's, and his representative's statements that 
the claimant sustained a low back injury while on active duty and 
had problems with low spine pain and/or limitation of motion 
since that time.  Moreover, as noted above, the Veteran is 
competent and credible to report on what he sees and feels and 
his wife and representative are competent and credible to report 
on what they see.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  However, upon review of the 
claims folder, the Board finds that the Veteran's, his wife's, 
and his representative's assertions that the claimant has had 
these problems in service are not credible.  In this regard, the 
Veteran's, his wife's, and his representative's assertions are 
contrary to what is found in the in-service medical records.  
Under these circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for the claimed disorder, 
than the Veteran's, his wife's, and his representative's claims.  
See Maxon, supra.

For the sake of completeness, the Board will also briefly address 
element (3), medical nexus.  See Luallen, supra.

With respect to Hickson element (3), medical nexus, the Veteran 
has submitted no competent medical nexus opinion relating his 
current low spine disability directly to his military service, 
and none otherwise appears of record.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d); Rabideau, supra.  Therefore, the 
Board also finds that service connection is not warranted based 
on the initial documentation of the disability after service 
because the weight of the competent and credible evidence is 
against finding a causal association or link between the post-
service disorder and an established injury, disease, or event of 
service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d); Rabideau, supra.

In reaching this conclusion the Board has once again not 
overlooked the Veteran's, his wife's, and his representative's 
assertions that the claimant's current low spine disability was 
caused by his military service.  However, the Board finds that 
the diagnosis of a chronic spine disorder requires special 
medical training and therefore the presence of the disorder is a 
determination "medical in nature" and not capable of lay 
observation.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, since laypersons are not 
capable of opining on matters requiring medical knowledge, the 
Board finds that their opinions that his low spine disability was 
caused by service are not credible.  Routen, supra; see also 
Bostain, supra. 

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of symptomatology.  
However, medical evidence of the Veteran's low spine disability 
was not noted until 2004, or nearly 30 years after the Veteran 
left military service.  Moreover, the Board finds more competent 
and credible this negative medical evidence than any claim by the 
Veteran, his wife, or his representative that he had had current 
low spine problems since service.  See Maxon, supra; see also 
Voerth, supra; Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  Such evidence is lacking in this case.  
Continuity of symptomatology after service has therefore not been 
demonstrated.

The Board is also aware of the presumptions found at 38 C.F.R. 
§§ 3.307, 3.309 relating to arthritis which will be presumed to 
have been incurred in service if it was manifested to a 
compensable degree within the first year following separation 
from active duty.  Also see 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002).  However, because the record is also negative for a 
diagnosis of low spine arthritis in the first post-service year, 
the Board finds that service connection is not warranted under 
the 38 C.F.R. §§ 3.307, 3.309.  

As to the Veteran's claim that his low spine disability is 
somehow related to his PTSD, the Board notes that service 
connection may also be granted where a disability is proximately 
due to or the result of already service-connected disability.  
38 C.F.R. § 3.310.  Compensation is payable when service-
connected disability has aggravated a non-service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is more favorable to the claimant.

With the above criteria in mind, the Board notes that there is no 
competent and credible evidence in the record of a relationship 
between the Veteran's low spine disability and his PTSD.  See 
38 C.F.R. § 3.310; Allen, supra.

As to the Veteran's, his wife's, and his representative's 
assertions, the Board acknowledges that the claimant is competent 
to give evidence about what he sees and feels and his wife and 
representative are competent to give evidence about what they 
see.  See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  Nonetheless, the Board also finds that special 
medical training and experience would be required to provide a 
competent and credible medical opinion as to a link between the 
Veteran's PTSD and his low spine disability.  Id.  Therefore, 
since laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that his 
low spine disability was somehow caused or aggravated by his PTSD 
are not credible.  Routen, supra; see also Bostain, supra.  

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a low 
spine disability a secondary basis.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.310; Allen, supra.

As to any argument that the claim of service connection for a low 
spine disability is inextricably intertwined with the claim for 
PTSD which is being remanded below, the Board, for the purpose of 
this decision, has adjudicating the secondary service connected 
claim as if the appellant was already service connected PTSD.  
Moreover, as discussed about, the Board found that the claim must 
fail because of a lack of competent and credible medical evidence 
that his PTSD caused or aggravated his low spine disability and 
not because he is not service connected for PTSD.  Id.  
Therefore, the Board finds that the Veteran is not prejudiced by 
the Board going forward with this claim before finally 
adjudicating his pending claim of service connection for PTSD.  
In this case the law and not the evidence is dispositive because 
of the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for bilateral foot fungus is denied.  

Service connection a low spine disability is denied. 


REMAND

As to the claim for a right wrist disorder, the Veteran contends 
that he injured his right wrist in service in 1974 while moving 
projectiles on a six inch gun.  He indicated that he twisted his 
right wrist and was in a cast, and did not seek treatment for it 
until 20 years after service discharge.  Review of the service 
treatment records shows that in February 1975, the Veteran 
complained of right hand pain after he was kicked in the hand.  
Post-service records include an April 2005 VA examination report 
which noted mild degenerative changes of the right wrist.  Given 
this record, the Board finds that a remand is required to afford 
the Veteran with an examination to determine the etiology of his 
current right wrist disorder. The Board notes that a review of 
the record on appeal also does not show that the Veteran was 
afforded a VA examination in connection with his appeal.  
Accordingly, the Board finds that a remand is required to provide 
him with such an examination.  See 38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

As to the claim for PTSD, the Veteran maintains that his 
stressors include his ship catching on fire, and witnessing a 
good friend, Seaman First class Washington, overdosing and dying.  
Also, the Veteran indicates that he was unable to rescue an Army 
pilot whose helicopter went down in the water.  As it is not 
shown the Veteran engaged in combat, his assertions of service 
stressors are not sufficient to establish the occurrence of such 
events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f) (2010); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); see also M21-1MR, Part 
III.iv.4.H.29.a, i.  It does not appear that an attempt has been 
made to verify any of the claimed stressors, nor does it appear 
that a formal finding has been made stating that an attempt at 
documentation is not warranted due to a lack of sufficient 
information.  See M21-1MR, Part IV.ii.1.D.16.a.  Therefore, a 
remand for the RO to attempt to verify the claimed stressors is 
required. See 38 U.S.C.A. § 5103A(b).  When readjudicating the 
claim, the RO should take into account the fact that 
corroboration of every detail is not required to satisfy the 
§ 3.304(f) requirement that there be credible supporting evidence 
that the claimed stressors actually occurred.  See Suozzi v. 
Brown, 10 Vet. App. 307 (1997). 

As to the claim for a heart disability, to include as secondary 
to PTSD, it is inextricably intertwined with the claim of PTSD.  
In other words, if service connection for PTSD is granted, this 
would impact the claim for a heart disability.  See Smith 
(Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting 
that where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance of 
piecemeal litigation require that the claims be adjudicated 
together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (finding that two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  Action on the Veteran's heart disability claim is 
therefore deferred.  However, if service connection for PTSD is 
granted, the RO should provide the Veteran with an examination to 
determine whether he has a heart disability related to his PTSD.  
See 38 U.S.C.A. § 5103A(d); McLendon, supra.



Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
VA examination to ascertain the extent, 
nature, and etiology of his claimed right 
wrist disability.  The entire claims file, 
to include a complete copy of this Remand, 
must be made available to the examiner in 
conjunction with conducting the examination 
of the Veteran.  The examiner should 
annotate his/her report to reflect review 
of the claims file was undertaken.  A 
discussion of the Veteran's documented 
medical history and assertions should also 
be included.  All appropriate tests or 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether there is a 50 percent 
probability or greater that any current 
right wrist disorder was incurred in or 
aggravated by service.  The examiner should 
specifically comment on the Veteran's 
assertion as to his right wrist injury in 
service and the notation as to treatment 
for the right hand during service as noted 
herein.

A complete rationale for any opinion 
expressed should be provided.  

2.  Prepare a letter asking the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) to provide any available 
information which might corroborate the 
Veteran's claimed stressors.  Provide the 
JSRRC with a description of the Veteran's 
claimed stressors (i.e., those that have 
been deemed to have been described with 
sufficient detail to warrant an attempt at 
verification) and with copies of the 
Veteran's personnel records showing service 
dates, duties, and units of assignment.

3.  Based on the response from JSSRC, 
complete any necessary development deemed 
appropriate to develop the claim for 
service connection for PTSD.  

4.  If and only if the RO determines that 
service connection is warranted for PTSD, 
schedule the Veteran for an appropriate VA 
examination to ascertain the extent, 
nature, and etiology of his claimed heart 
disability.  The entire claims file, to 
include a complete copy of this Remand, 
must be made available to the examiner in 
conjunction with conducting the examination 
of the Veteran.  The examiner should 
annotate his/her report to reflect review 
of the claims file was undertaken.  A 
discussion of the Veteran's documented 
medical history and assertions should also 
be included.  All appropriate tests or 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether there is a 50 percent 
probability or greater that any current 
heart disability is either caused by or 
permanently aggravated by Veteran's PTSD.  
If PTSD aggravated (i.e., permanently 
worsened) the heart disability, the 
examiner should identify the percentage of 
disability which is attributable to the 
aggravation, if possible.

A complete rationale for any opinion 
expressed should be provided.  

5.  After undertaking the above 
development, provide the Veteran with 
updated VCAA notice in accordance with the 
Court's holding in Dingess, supra; 
38 U.S.C.A. §§ 5103, 5103A (West 2002); and 
38 C.F.R. § 3.159 (2010).  

6.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claims.  If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


